Citation Nr: 1829521	
Decision Date: 06/13/18    Archive Date: 06/27/18

DOCKET NO.  09-46 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected folliculitis.  

2.  Entitlement to service connection for a heart disability, including an enlarged heart, hypertension, and hypertensive heart disease, to include as secondary to service-connected folliculitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from January 1973 to January 1977.

These matters come before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for an enlarged heart and COPD.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in October 2014.  A copy of the transcript has been reviewed and associated with the claims file.  

These matters were before the Board in December 2014, at which time they were remanded for additional evidentiary development, including obtaining VA examinations to assess the nature and etiology of any respiratory and/or heart disabilities.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has been assessed with hypertensive heart disease, hypertension, and COPD and asserts they are related to service, including his radiation exposure, and/or secondary to his service-connected folliculitis, including medications prescribed for his folliculitis.  

Pursuant to the remand instructions, a VA examination was performed in September 2017, at which time the Veteran was assessed with hypertensive heart disease, hypertension, and COPD.  The examiner concluded that it was less likely than not that the Veteran's respiratory and/or heart disabilities, including COPD, enlarged heart, and hypertension, were due to radiation exposure.  Furthermore, she indicated that it was common medical knowledge that a skin condition like folliculitis may not affect the cardiovascular system or respiratory system.  Accordingly, it was less likely than not that his diagnosed respiratory and/or heart disabilities were the result of his service-connected folliculitis.  

The Board finds that the September 2017 VA examination is insufficient to determine the present claim.  In this regard, the examiner did not express an opinion as to the aggravation of the Veteran's heart and/or respiratory disability by his service-connected folliculitis as required by VA regulations.  See 38 C.F.R. § 3.310(b).  Furthermore, the examiner failed to discuss whether the medication(s) prescribed for his folliculitis caused and/or aggravated his heart and/or respiratory disabilities.  

Accordingly, the Board finds that a remand is necessary in order for the RO to obtain an addendum medical opinion.   Furthermore, on remand, the Veteran's updated VA treatment records from September 2017 to the present should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the Veteran's updated VA treatment records from September 2017 to the present.  

2.  After completion of number 1, forward the claims file, including a copy of this remand, to the September 2017 examiner for an addendum opinion as to the etiology of the Veteran's heart and respiratory disabilities, including enlarged heart, hypertension, hypertensive heart disease, and COPD.  (If the examiner is not available the file should be forwarded to another appropriate clinician for an opinion.  A new VA examination should be scheduled only if deemed necessary by the examiner).  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner should identify and discuss any respiratory and/or heart disabilities identified during the pendency of this claim (received in May 2010), including COPD, enlarged heart, hypertension, and hypertensive heart disease, and respond to the following:

A.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's respiratory and/or heart disabilities, including COPD, enlarged heart, hypertension, and hypertensive heart disease, were caused by his service-connected folliculitis, including the medications prescribed to treat the folliculitis? 

B.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's respiratory and/or heart disabilities, including COPD, enlarged heart, hypertension, and hypertensive heart disease, were aggravated (worsened beyond its natural progression) as a result of his service-connected folliculitis, including the medications prescribed to treat the folliculitis?

If aggravation is found, is there medical evidence created prior to the aggravation or between the aggravation and respiratory and/or heart disability that shows a baseline of his respiratory and/or heart disability prior to aggravation?  If so, please identify.  

C.  If the Veteran's respiratory and/or heart disabilities, including COPD, enlarged heart, hypertension, and hypertensive heart disease, were not caused and/or aggravated by his service-connected folliculitis, then is it at least as likely as not (probability of at least 50 percent) that his respiratory and/or heart disabilities had their onset in and/or are otherwise etiologically related to his period of active service, including exposure to ionizing radiation in service?

The examiner must provide a comprehensive rationale for each opinion provided.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports are to be considered in formulating any opinion.   

If any opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner does not have the knowledge or training.  As appropriate, the AOJ should conduct additional development or supplement the record.  

3.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




